                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

GLEN KNOX                                                                              PLAINTIFF

V.                                                            CAUSE NO. 1:18-CV-218-SA-DAS

EQUIFAX INFORMATION SERVICES, LLC et al                                            DEFENDANTS

                            ORDER AMENDING STYLE OF CASE

       In light of the Stipulations of Dismissal [36, 37, 39] filed in this case and the termination

of Defendants Equifax Information Services, LLC, and First Metropolitan Financial Services, Inc.,

the Court directs the Clerk of Court to amend the style of the case to Glen Knox v. Fidelity National

Loans, Inc.

       SO ORDERED this, the 29th day of July, 2019.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT COURT
